Citation Nr: 1723070	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  15-44 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic myositis para-lumbar spine muscles; chronic low back pain claimed as back condition.

3.  Entitlement to service connection for benign prostate hyperplasia claimed as a prostate condition.

4.  Entitlement to service connection for right knee arthritis claimed as a right knee condition.

5.  Service connection for a left knee condition.

6. Service connection for hypertensive cardiovascular disease; heart valve replacement claimed as a heart condition.

7. Service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD), an anxiety disorder, depression and any other acquired psychiatric disorder.  

8. Entitlement to total disability based upon individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from January 1957 to October 1957.

This matter comes before the Board of Veteran's Appeals (Board) from a May 2015 and January 2016 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran filed a claim for service connection for hearing loss in the left ear in December 2013.  The issue of bilateral hearing loss was treated as a request to reopen a previously denied claim.  In a May 2015 Rating Decision, the prior denial of service connection for hearing loss in the left ear was confirmed and continued.  Service connection for the hearing loss in the right ear was also denied.  In August 2015, the Veteran filed a claim for entitlement to service connection for tinnitus, bilateral hearing loss, heart valve replacement claimed as a heart condition, chronic myositis para-lumbar spine muscles claimed as a back condition, prostate hyperplasia claimed as a prostate condition, right knee arthritis claimed as a right knee condition, a left knee condition, post-traumatic stress disorder, anxiety claimed as depression, and TDIU.  In August 2015, the Veteran filed a Notice of Disagreement.  The RO issued a Statement of the Case confirming the prior denial in November 2015 and the Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals in December of the same year.  In January 2016, the RO issued a Supplemental Statement of the Case again denying the Veteran's claim.  The issue of bilateral hearing loss has been certified to the Board in April 2016. 

In a January 2016 Rating Decision, the RO denied service connection for the Veteran's back, prostate, left knee, right knee and heart conditions.  Service connection for tinnitus was granted and is currently evaluated at 10 percent disabling.  Within the same month, the Veteran filed a Notice of Disagreement as to the denied claims.  The issues of entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder and individual unemployability were deferred.  In April 2016, the RO issued a Statement of the Case confirming the denial of service connection for the Veteran's back, prostate, left knee, right knee and heart conditions.  The Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals within the same month.

In a May 2016 Rating Decision, the RO denied service connection for post-traumatic stress disorder (PTSD), anxiety, depression, and individual unemployability which had been deferred in January 2016.  The Veteran filed Notice of Disagreement in June 2016.  The RO issued a Statement of the Case confirming the denial within the same month.  In July 2016, the Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals.  The matter was certified to the Board in August 2016.

The issues of entitlement to service connection for chronic myositis para-lumbar spine muscles claimed as a back condition, prostate hyperplasia claimed as a prostate condition, right knee arthritis claimed as a right knee condition, a left knee condition, post-traumatic stress disorder, anxiety claimed as depression, hypertensive cardiovascular disease, heart valve replacement claimed as heart condition, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during service or to a compensable degree within one year of service, and it is not causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the October 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  Having reviewed all of the relevant evidence of record, the Board concludes that the bilateral hearing loss did not manifest during, or as a result of, active military service. 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 
38 C.F.R. § 3.310 (a) (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disease or injury.  38 C.F.R. § 3.301(a),(b).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310 (b) (2016). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).


Bilateral Hearing Loss

Having reviewed all of the evidence of record, the Board finds that the preponderance of the evidence demonstrates that the Veteran's bilateral hearing loss did not manifest during, or as a result, of active military service. 

The Board will analyze the evidence of record to determine whether entitlement to service connection for bilateral hearing loss is warranted. In doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

To that end, the Veteran contends that he is entitled to service connection for bilateral hearing loss due to acoustic trauma and/or noise exposure sustained during service. After reviewing the evidence, the Board finds that the Veteran's bilateral hearing loss did not manifest during service or to a compensable degree within one year of separation from service, and it is not otherwise causally or etiologically related to service. Therefore, the Veteran has not met the criteria for entitlement to service connection for bilateral hearing loss. 

According to military personnel records, the Veteran's primary occupation was a Field Artillery Senior Sergeant. The Veteran contends that his hearing loss began in 1957 due to hazardous noise exposure from ammunitions fire. However, service treatment records do not reveal any complaint, diagnosis, or treatment for hearing loss. Further, the Veteran's report of transfer or discharge indicates that the Veteran denied an injury or condition suffered as a result of service. 

In an April 2015 VA audiological evaluation, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
45
35
LEFT
50
60
80
90
85

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 88 percent in the left ear. 
 
Pure tone threshold averages were 36 dB for the right ear and 79 dB for the left ear. Use of Table VI was applied because the examiner determined that the use of speech discrimination score testing was deemed appropriate for this Veteran. See 38 C.F.R. § 4.85(c) (2016). 

In a report of findings, the VA examiner opined that although there is a high probability that the Veteran was exposed to significant noise during his active military service, he also has a significant history of post-service occupational noise exposure as a welder on construction sites and with the electric power company.  The combined effects of post-service occupational noise exposure and of presbycusis are more likely as the etiological cause of Veteran's current hearing loss. Therefore, the Veteran's hearing loss condition is less likely than not due to or caused by noise exposure or acoustic trauma during military service.

The examiner noted that it is well established in the medical literature that exposure to high levels of noise causes either immediate hearing loss, such as in cases of noise /acoustic trauma, or progressive hearing deficits during prolonged periods of exposure during military service.  However, retroactive effects in hearing are not expected over 50 years after exposure to military noise.  

When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of treatment for hearing impairment for over half of a century after separation from service tends to establish that the Veteran's current complaints of hearing loss are not a result of his military service.  

Subsequently, in an October 2015 audiological evaluation, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
45
35
LEFT
35
40
55
60
60

Speech audiometry revealed speech recognition ability of 90 percent in the left ear and of 100 in the right ear.

Pure tone threshold averages were 36 dB for the right ear and 54 dB for the left ear. Use of Table VI was applied because the examiner determined that the use of speech discrimination score testing was deemed appropriate for this Veteran. See 38 C.F.R. § 4.85(c) (2016).

Here, the VA examiner noted that the Veteran's service treatment records are silent as to treatment for or complaints of hearing loss.  VA medical records from 1975 contain the Veteran's report of ringing in the ears in 1957; however, audiogram results yielded normal hearing.  Further, the first clinical evidence of hearing loss occurred in the April 2015 audiological evaluation which is 58 years after discharge from service.  The examiner concluded, therefore, that it is less likely than not that the Veteran's hearing loss was caused or aggravated by military service. 

It is worth noting that the claim's file contains lay statements from the Veteran's spouse and mother attesting to the Veteran's good health with no apparent ailments prior to service.  The statements also indicate that the Veteran suffered from post-service hearing impairment in the left ear that impacted his daily life and employability as a welder.  In weighing credibility of lay statements, VA may consider factors such as interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  While the Veteran and lay witnesses are competent to describe observable symptoms and their onset, the Board accords little probative value to the statements regarding etiology as neither the Veteran nor his lay witnesses are competent to opine on complex medical questions. The etiology of the Veteran's disability falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460 (1999); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board again acknowledges that it is well established in the medical literature that exposure to high levels of noise causes either immediate hearing loss, such as in cases of noise/acoustic trauma, or progressive hearing deficits during prolonged periods of exposure in active military service. However, retroactive effects in hearing are not expected over 50 years after exposure to military noise.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) (2016) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.


ORDER

The Veteran's claim for entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that he is entitled to service connection chronic myositis para-lumbar spine muscles claimed as a back condition, prostate hyperplasia claimed as a prostate condition, right knee arthritis claimed as a right knee condition, a left knee condition, post-traumatic stress disorder, anxiety claimed as depression, hypertensive cardiovascular disease, heart valve replacement claimed as a heart condition, and TDIU.  According to the Veteran, his symptoms were caused by or aggravated by his military service.  After a thorough review of the Veteran's claims file, the Board regrettably must remand these matters for additional development.

Although the further delay entailed by remand is regrettable, current adjudication of the Veteran's claims would be premature.  Undertaking additional development prior to a Board decision is the only way to ensure compliance with the duty to assist, as required.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The duty to assist required under the VCAA, includes providing a medical examination or obtaining an adequate medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Here, the evidence of record includes the Veteran's personnel records, service treatment records from January 1957 to October 1957, VA out-patient treatment records from August 2000 to May 2016, and lay statements from the Veteran's wife and mother.  There is no evidence that the Veteran was afforded a VA examination to assess the nature and etiology of the additional claims asserted.  Therefore, the Board finds the above evidence insufficient to proceed.  The Veteran should be afforded a new examination with an examiner of sufficient experience to offer an opinion as to whether he suffers from the conditions alleged, and whether it is at least as likely as not that the conditions manifested during, or as a result of, active military service, or, was at least as likely as not caused by, or aggravated by, a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current etiology of his claimed low back disability.  The examination report should reflect that the Veteran's claims file was reviewed.  An opinion is requested as to the following:

Fully identify, diagnose, and describe any current low back disability.  The examiner is to perform all necessary tests and studies.  For each disability or disorder diagnosed, opine as to whether it at least as likely as not (i.e. a probability of 50 percent or more) that the condition had its onset during active service or within one year of separation from service, or, was caused or aggravated by active military service or an event that occurred therein.  

If no disability can be found, please report and provide an explanation of all findings related thereto.  The examiner(s) is asked to review the Veteran's full medical history regarding his claimed disorders.  The examiner(s) should also review the Veteran's self-reported medical history in the record.

Please identify and describe any and all occupational impairment associated with any diagnosed disability.  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be provided without resort to mere speculation, the examiner is to explain in full detail why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current etiology of his prostate condition.  The examination report should reflect that the Veteran's claims file was reviewed.  An opinion is requested as to the following:

Fully identify, diagnose, and describe any current prostate disability.  The examiner is to perform all necessary tests and studies.  For each disability or disorder diagnosed, opine as to whether it at least as likely as not (i.e. a probability of 50 percent or more) that the condition had its onset during active service or within one year of separation from service, or, was caused or aggravated by active military service or an event that occurred therein.  If no disability is can be found, please report and provide an explanation of all findings related thereto.  The examiner(s) is asked to elicit from the Veteran a full medical history regarding his claimed disorders.  The examiner(s) should also review the Veteran's self-reported medical history in the record.

Please identify and describe any and all occupational impairment associated with any diagnosed disability.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be provided without resort to mere speculation, the examiner is to explain in full detail why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current etiology of his right and left knee disabilities.  The examination report should reflect that the Veteran's claims file was reviewed.  An opinion is requested as to the following:

Fully identify, diagnose, and describe any current condition or disability of the left and right knee.  The examiner is to perform all necessary tests and studies.  Specifically, conduct range of motion measurements in both active and passive motion for both knees.  

In accordance with the Court's recent decision in Correia v. McDonald, 28 Vet. App 158 (2016), the VA knee examination must include range of motion testing for both knees in the following areas:

       Active motion;
       Passive motion;
       Weight-bearing; and
       Nonweight-bearing.

For each disability or disorder diagnosed, opine as to whether it at least as likely as not (i.e. a probability of 50 percent or more) that the condition had its onset during active service or within one year of separation from service, or, was caused or aggravated by active military service or an event that occurred therein.  If no disability is can be found, please report and provide an explanation of all findings related thereto.  The examiner(s) must elicit from the Veteran a full medical history regarding his claimed disorders.  The examiner(s) must also review the Veteran's self-reported medical history in the record.

Please identify and describe any and all occupational impairment associated with any diagnosed disability.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be provided without resort to mere speculation, the examiner is to explain in full detail why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  


4.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current etiology of any current heart disability, to include hypertension.  The examination report should reflect that the Veteran's claims file was reviewed.  An opinion is requested as to the following:

Fully identify, diagnose, and describe any current heart disability, to include hypertensive cardiovascular disease.  The examiner is to perform all necessary tests and studies.  For each disability or disorder diagnosed, opine as to whether it at least as likely as not (i.e. a probability of 50 percent or more) that the condition had its onset during active service or within one year of separation from service, or, was caused or aggravated by active military service or an event that occurred therein.  If no disability is can be found, please report and provide an explanation of all findings related thereto.  

The examiner(s) is to elicit from the Veteran a full medical history regarding his claimed disorders.  The examiner(s) should also review the Veteran's self-reported medical history in the record.

Please identify and describe any and all occupational impairment associated with any diagnosed disability

A complete rationale is to be provided for all opinions offered.  If an opinion cannot be provided without resort to mere speculation, the examiner is to explain in full detail why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

5.  The Veteran should also be scheduled for a VA examination before an appropriate psychiatrist regarding any current psychiatric disorder.  The examination report should reflect that the Veteran's claims file was reviewed.  An opinion is requested as to the following:

Fully identify, diagnose, and describe any acquired psychiatric disorder to include post-traumatic stress disorder, anxiety, depression, etc.  For each disability or disorder diagnosed, opine as to whether it at least as likely as not (i.e. a probability of 50 percent or more) that the condition had its onset during active service or within one year of separation from service, or, was caused or aggravated by active military service or an event that occurred therein.  

The examiner is asked to provide a rationale detailing which evidence or medical principles were relied upon in reaching a conclusion as to whether a nexus exists between any current psychiatric disability and the Veteran's military service.  The examiner(s) must elicit from the Veteran a full medical history regarding his claimed disorders.  The examiner(s) must also review the Veteran's self-reported medical 

Please identify and describe any and all occupational impairment associated with any diagnosed disability.
A complete rationale is to be provided for all opinions offered.  If an opinion cannot be provided without resort to mere speculation, the examiner is to explain in full detail why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence, including entitlement to a TDIU.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112
 (West 2014).




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


